Citation Nr: 1545027	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral foot arthritis.  


REPRESENTATION

Appellant represented by:	C. Kempton Letts, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2009 statement, the Veteran stated he submitted records to support his malpractice claim with respect to his treatment at Mather VA Hospital.  The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 with respect to the Veteran's treatment at Mather VA Hospital and the Veteran's claims for increased ratings for right ankle strain and left ankle strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This appeal developed as one for service connection for arthritis of the feet.  The Veteran is already service connected for bilateral pes planus evaluated as 30 percent disabling; and for left and right ankle strain, with each ankle evaluated as non-compensably disabling.  The Veteran's various submissions suggest this claim may be more properly understood as a claim for increase, and as such, that issue was referred to the RO for its consideration in the above Introduction.  Apart from that, however, there is some confusion as to the nature of any foot disability (other than pes planus) that may be currently present.  An examination should be undertaken to provide the needed clarification.  In addition, any up to date records of treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any relevant outstanding VA and non-VA records pertaining to his bilateral foot and/or ankle disabilities that are not already of record.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should obtain the necessary authorization forms from the Veteran to request treatment records from Dr. Childs since February 2011 and these records should be requested and associated with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.

Records of the Veteran's relevant VA treatment dated after July 2012, also should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service bilateral foot symptomatology and the nature, extent, and severity of his ankle symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of identifying all foot and ankle disabilities and determining the etiology of any foot disability.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner should:

a. Identify all foot and ankle disabilities found to be present, and apart from bilateral pes planus, specify whether each disability found to be present is a disability of the ankle or the foot.

b. State whether it is at least as likely as not that any foot disability, other than  bilateral pes planus, had its onset during service.  The examiner should address the service treatment records showing multiple complaints of foot pain throughout service, a diagnosis of Achilles tendonitis of the right foot in December 2004, and a diagnosis of plantar fasciitis in December 2005.

c. State whether it is at least as likely as not that any foot disability, other than bilateral pes planus, was caused or aggravated (increased in severity) by any of the Veteran's service-connected disabilities. 

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

4.  Then, the AOJ should undertake any additional development as may be indicated upon review of the additional evidence, and readjudicate the Veteran's claim for service connection for a bilateral foot disability, (other than bilateral pes planus), and to include as secondary to a service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



